DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 10/10/2019 and 10/10/2020 were filed before the mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because. The first sentence of the abstract is/contains phrases which can be implied (“are disclosed”) and is improper for an abstract  Correction is required.  See MPEP § 608.01(b).
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The current headings for the specification are mixed case and underlined, the suggested format is all uppercase with no underline or bolding (e.g. BACKGROUND). This is merely a preferred format/suggestion and not a required correction.
Claim Objections
Claim 1 objected to because of the following informalities:  final paragraph, “past signals in memory” should be “past signals in the memory”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “wherein the control logic warns the driver” should be “wherein the control logic warns a driver” as no previous reference to the driver was found in claim 1 or 3
Claim 20 is objected to because of the following informalities: “and maps are updated” should be “and the maps are updated” as “maps” was introduced in claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the plurality of driving environment sensors"  in line 9.  There is insufficient antecedent basis for this limitation in the claim. It should either be “a plurality of driving environment sensors” if these sensors are meant to be different than the “vehicle environment sensors” of the claim, or should be changed to “the plurality of vehicle environment sensors” if these sensors are the same as the “vehicle environment sensors” already introduced in the claim. (Additionally if the driving environment sensors are the same as the vehicle environment sensors, line 13 of the claim also contains a “driving environment sensors” that would have to be changed to “vehicle environment sensors”), for judging the claim on its merits it is assumed that the driving environment sensors and the vehicle environment sensors are the same sensors.
Claims 2-6 are also rejected under 112(b) due to their dependency on claim 1. (Claim 6 also contains a reference to the “Driving environment sensors” so if the the driving environment sensors in claim 1 are changed to “vehicle environment sensors” then claim 6 also would need to be amended to reflect this change)
Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding the claims 11-20 overall, to summarize this claim group currently suffers in that slightly different, but similar, terms are used for different functions/between different claims. It is unclear if these terms are meant to be interchangeable or distinct/different from each other (e.g. is autonomous driving mode the same as automatic driving? Or is automatic driving mode meant to be a lesser driving mode such as only lane keeping is enable compared to fully autonomous driving?). It is recommended that applicant rewrite this claim group to either explicitly define the similar terms as different when they are first introduced e.g. wherein automatic driving is a driving mode having less ADAS functions enabled compared to autonomous driving (this makes clear that automatic driving and autonomous driving are distinct, if related, modes from each other) or rewrite the claims so that the exact same language is used as previously used in claims. Currently these issues lead to distinctly different features/functions based on how they are interpreted and as the terms are never clearly/explicitly defined it is unclear what interpretation is correct.
Regarding Claim 11, claim 11 contains the elements which cause confusion/render the claim indefinite:
“the controller logic collates the present sensor signals with the driver’s maneuvering of the vehicle…and transmits control signals to the vehicle to maintain an autonomous driving mode”. It is unclear what is meant by this in that is the vehicle in an autonomous driving mode or is the vehicle being controlled by a driver (i.e. the “driver’s maneuvering of the vehicle”). Is this meant to mean that a vehicle first has to 
“a memory to store present sensor signal as past sensor signals”. Does this element mean that present signals are alway’s defined a past signal, i.e. a signal from today is stored as a signal from yesterday? Is this meant to mean that current signals are stored for later use i.e. the past signals come from previous “current signals” from an earlier time? Currently claim 11 has the current location as defined by the “past signals” and “driver’s maneuvering”, but the “ADAS” map for the location of the vehicle is based on the current signals and driver’s maneuvering. If Present signals are stored as past signals what is the point of the distinction between to two signal types? To summarize currently is it unclear what signals are used to determine location and what are used to determine a current ADAS map, and what the difference, if any, is between the current and past signals are if the current signal is saved as a past signal. For judging the claim on its merits it is assumed that the storing of present signals as past sensor signals means that present signals are stored to be used later as past sensor signals as applicable to timestamp/location.
Claims 12-20 are depend on claim 11 and as such inherit claim 11’s elements, none of the claims fix/make clear an interpretation of claim 11 from claim language alone and thus they are also rejected under 112(b). (Fixing/amending claim 11 would also fix claims 12-20). 
	Regarding Claim 14, the claim recites “wherein the server… to create a single ADAS-capable map”, a literal interpretation of this claim leads to their only being one map, what is the point of the time-stamping of the map if there is only one map? For interpreting the claims on its merits it will be interpreted to be a single ADAS-capable map for at least one time-stamp. i.e. for a specific time a single adas-capable map is created, but there may be multiple times so that overall there may be multiple maps (e.g. a single night map and a signal day map).
	Regarding Claim 16, the claim implies that past and current signals are used to determine if automated driving can continue. However in claim 11 the ADAS maps are used to determine if Automatic/autonomous driving occurs. Are the “maps” and “signals” meant to be interchangeable? Are “autonomous mode” and “automatic mode” distinct modes in that autonomous is determined based on maps and automatic is determined based on signals? Additionally the vehicle is both sending and receiving the signals from a server to “determine” if the automated driving mode is permitted. How does the transmitting and receiving of signals determine the mode, isn’t it the comparison of the signals and/or maps that determines the driving mode? For judging the claim on its merits autonomous and automatic mode are understood to be the same modes and that maps and signals are used interchangeably.
	Regarding Claim 19, the claim recites “and the control logic disables the automated driving”. This renders the claim ambiguous in light of claim 11 and applicant’s specification as such debris is said to be cause of sensor signal loss/map confidence loss in the present, and and “received” (past with same time of day/location) “ADAS map”, is claim 19 canceling this element? What is the function of the previous ADAS map if only the current one/conditions are used to determine if automatic driving is possible? Is what constitutes “debris”  is detected/defined based on the previous map?
	Regarding Claim 20, it has the same issue as 19 in that if ADAS is terminated in response to obstacles being in/proximate to the roadway what is the function of the past ADAS maps at this point/applicant’s over all invention? Additionally if the ADAS map is “updated” to include the obstacle, why does automatic driving need to be terminated since now a current ADAS map exists for the vehicle?
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action of claim 1.
Regarding Claims 1-6 no prior art was found to teach that when current/real-time time-stamped sensor data fails a confidence/accuracy past sensor data (with the same time-of-day and location) is used to continue autonomous driving. Prior art was found that taught changing of sensor accuracy requirements with time of day (e.g. lowering accuracy requirements for visual cameras during night time), using both current and previous sensor data/maps to aid in autonomous navigation. However none of the prior art taught or rendered obvious the elements of claim 1 to use/compare current and past time/location stamped signals. Claims 2-6 all depend on claim 1 and are thus allowable for the same reasons as claim 1.
	
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 13, no prior art was found that teaches the bridging of a lack/poor quality of sensor signals using past sensor signals of the same location/time stamp. Prior art that was found taught using prior signals/maps to determine quality, rank/generate a route that passes through only high confidence areas, or changing the signal quality threshold based on past signal readings. But the using of past signals/maps to bridge gaps in the information of current signals appears to be novel and non-obvious in view of the found prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-12 and 14-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al, US20190227545, “Device and Method for Assisting with Driving of Vehicle”, and further in view of Baik et al, US20190265045, “Method of Providing Detailed Map Data and System Therefor”.
Regarding Claim 7, Yoo et al teaches “A server for compiling advanced driver assistance system data from a plurality of vehicles comprising:”( [0040] “When the vehicle 110 according to an embodiment is the autonomous vehicle using the map information, the map information may be provided from a memory in the vehicle 110 or from outside (e.g., a server) the vehicle 110.”);” a receiver for receiving a map of ADAS enabled locations from a plurality of vehicles,”( [0045] “According to an embodiment, the device 100 may transmit the sensing data obtained through the sensor to the external server over a network. For example, the device 100 may share the sensing data externally (i.e., to an outside) in a cloud-based crowd sourcing format.” Here the “crowd sourcing format” tells that information comes from/is shared with multiple sources (i.e. the multiple vehicles provide information on ADAS locations));” “ a transmitter for transmitting a map indicative of locations where automated driver assistance mode can be enabled to a first vehicle of the plurality of vehicles;”([0038] “At this time, the device 100 (for example, Advanced Driver Assistance Systems (ADAS)) for assisting with the driving of the vehicle 110 may use map information stored in a database or storage of the vehicle 110 or provided from outside.”);“ and28IP-BCVS-2017-33 a database, wherein the database compiles the maps from the plurality of vehicles to determine if an automated driving mode of the first vehicle can be maintained at a specific time of day and location.”(“[0116] According to an embodiment, the output unit of the vehicle 1100 may output information about map reliability of a predetermined region corresponding to a current location. For example, in a section in which the map reliability is low, a notification message 1110 warning that reliability of the provided map information is low may be output through the output unit.” Here shows that map information for the database is used to determine if autonomous driving is capable in a current region. While not explicitly saying “at a specific time of day” given that driving inherently has a time of day, any determination of if driving can happen is inherently a determination of if driving can happen at a specific time of day, (BRI of claim language doesn’t require/demand that a timestamp of map information is used in the determination only that a map should have a time stamp));
Loo et al does not teach that a map should contain a timestamp; Baik et al does teach the time stamping of maps, for determining autonomous driving ability, and gives motivation for adding such information to Loo et al’s invention. Baik teaches a device/method for updating/creating maps and determine their reliability Baik Abstract “Provided is a method, performed by a first vehicle, of providing detailed map data, the method including collecting first traveling data about a first path using at least one first sensor while the first vehicle is traveling the first path; obtaining first detailed map data corresponding to the first path based on the first traveling data about the first path; and providing the first detailed map data to at least one external device.”. Baik teaches [0273] “The server 400 may generate (1-3)th detailed map data 1922 corresponding to traveling environments respectively corresponding to the ‘daytime’ time zone and the ‘nighttime’ time zone by stitching the (1-1)th detailed map data 1912 and the (1-2)th detailed map data 1914, which are generated based on pieces of traveling data respectively obtained at different time zones, with each other”. Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Loo et al to include the time zone/time of day modeling for the maps. One would be motivated to make such a modification as taught by Baik et al in paragraph [0099] “For example, when the first vehicle 100 collected the first traveling data at a day time zone and collected the second traveling data at a night time zone, because different types of first sensors and different sensitivities of first sensors may be used according to different intensities of light, the first traveling data may be greatly different from the second traveling data. Accordingly, reliability of the first detailed map data determined based on the second traveling data collected in a traveling environment different from that for the first traveling data by the first vehicle 100 may be inaccurate.” Thus having/aligning maps based on time of day will result in more accurate/useful maps as the quality of data from sensors varies with time of day. Thus modified Loo teaches all aspects of claim 7.
Regarding Claim 8, modified Loo teaches “The server as in claim 7, wherein the server transmits a signal to a plurality of vehicles approaching a mapped section of a roadway to warn that the automated driver assistance mode is not recommended because not a sufficient amount of mapped signals were received.”( Loo et al [0116] “According to an embodiment, the output unit of the vehicle 1100 may output information about map reliability of a predetermined region corresponding to a current location. For example, in a section in which the map reliability is low, a notification message 1110 warning that reliability of the provided map information is low may be output through the output unit.”);
Regarding Claim 9, modified Loo teaches “The server as in claim 8, wherein the sufficient amount has at least 75% of the samples confirming that ADAS is able to be run on the mapped section of roadway.”(Loo et al [0081] “The threshold value according to an embodiment may be a predetermined value as a reference value for determining whether to change the driving mode of the vehicle 110. However, the threshold value may be a value that may be set by a driver of the vehicle 110 and/or may be changed according to a current state of the vehicle 110.” While a threshold of 75% is never explicitly mentioned such a threshold value would reasonable be with a value a driver may set a threshold to/ be a threshold depending on a state of the vehicle. Currently applicant’s spec does not disclose any specific benefit of 75% coverage compared to other values or reasoning onto why 75% in particular is beneficial, as such 75% threshold is understood to be merely a specifically set threshold among many thus Yoo et al’s “set by a driver” would anticipate it.);
Regarding Claim 10, modified Loo teaches “The server as in claim 7, wherein the server receives a start location and end location from a plurality of vehicles to collate into the map where automated driving mode may be enabled for the first vehicle.”( [0040] “When the vehicle 110 according to an embodiment is the autonomous vehicle using the map information, the map information may be provided from a memory in the vehicle 110 or from outside (e.g., a server) the vehicle 110. The vehicle 110 may search for a route from a predetermined location to another location using the provided map information and may drive on the found or determined route.”);
Regarding Claim 11, Loo et al teaches “An advanced driver assistance system (ADAS) comprising: at least one input to receive a plurality of present sensor signals indicative of a vehicle environment and a driver's maneuvering of the vehicle;”(Yoo et al abstract:” Provided are a method and a device for assisting with driving of a vehicle, the method including sensing an ambient environment of location of a vehicle by using one or more sensors mounted on or in the vehicle; obtaining sensing information about the ambient environment based on the sensing of the ambient environment” and [0144] “Also, the sensing unit 1530 may include a movement sensor 1541 capable of sensing a movement of the vehicle. The movement sensor 1541 may include at least one of a magnetic sensor 1542, an acceleration sensor 1543, and a gyroscope sensor 1544.” The vehicles maneuvering is also detected);“ at least one output to control the vehicle in an autonomous driving mode;”(Yoo et al “ [0038] The vehicle 110 shown in FIG. 1 may be an autonomous vehicle that has external information detection and processing functions and devices to determine an ambient environment, autonomously determine a driving route, and independently drive. The vehicle 110 may include or be communicatively coupled with the device 100. “);“ a transmitter for transmitting the vehicle's present location and a map of ADAS- capable sections of roadway based on the plurality of past sensor signals and the driver's maneuvering;”( Yoo et al [0045] ”According to an embodiment, the device 100 may transmit the sensing data obtained through the sensor to the external server over a network. For example, the device 100 may share the sensing data externally (i.e., to an outside) in a cloud-based crowd sourcing format.” And [0046] “The device 100 according to an embodiment may generate the map information based on the sensing data. The map information may be generated by performing a data matching algorithm regarding temporally continuous values of the sensing data. A specific method of generating a 3D map will be described below with reference to FIGS. 2 through 4.”);“  a receiver for receiving a map of ADAS-capable section of roadway from a remote server based on the present location of the vehicle;”(Yoo et al“ [0141] The communicator 1510 may include at least one antenna for wirelessly communicating with another device. For example, the communicator 1510 may be used to communicate with a cellular network or other wireless protocols and systems wirelessly via Wi-Fi or Bluetooth. The communicator 1510 controlled by the processor 1520 may transmit and receive wireless signals. For example, the processor 1520 may execute programs included in the memory 1560 to allow the communicator 1510 to transmit and receive wireless signals to and from the cellular network.” The maps/determinations can be done either on board or off board the vehicle (with nessecary transmission/receving of data) based on the embodiment of Yoo et al.);“ and a controller having;  29IP-BCVS-2017-33 a memory to store the present sensor signals as past sensor signals; “(Yoo et al [0011] “In accordance with another aspect of the disclosure, a device in a vehicle for assisting with driving of the vehicle, includes: a memory storing one or more instructions; at least one processor configured to execute the one or more instructions to: obtain sensing information about an ambient environment of a location of the vehicle sensed by one or more sensors mounted in or on the vehicle, compare map information stored in the vehicle with the obtained sensing information, determine a map reliability of the map information based on a result of the comparing, and control the driving of the vehicle based on the determined map reliability.” Here teaches that the method is done on/with a memory and processor, therefore the aspects of the method are stored (at least temporarily) on a memory. And from [0040]” The map information may be generated in advance and stored in a database or storage of the vehicle 110. The map information may also be received previously or in real time during the driving of the vehicle 110 from an external server that manages the map information.” Thus the present sensor signals a stored for later use, i.e. stored as previous sensors, in other generation scenarios);”and control logic;”(Yoo et al [0172] “The embodiments may be described in terms of functional block components and various processing steps. Such functional blocks may be realized by any number of hardware and/or software components configured to perform the specified functions. For example, the disclosure may employ various integrated circuit components, e.g., memory elements, processing elements, logic elements, look-up tables, and the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices. “);“ the control logic collates the present sensor signals with the driver's maneuvering of the vehicle;”( [0009] “In accordance with an aspect of the disclosure, a method, performed by a device in a vehicle, of assisting with driving of the vehicle, includes: sensing, by using one or more sensors mounted on or in the vehicle, an ambient environment of a location of the vehicle at a time of the sensing; obtaining sensing information about the ambient environment based on the sensing of the ambient environment;” and from [0144] “Also, the sensing unit 1530 may include a movement sensor 1541 capable of sensing a movement of the vehicle. The movement sensor 1541 may include at least one of a magnetic sensor 1542, an acceleration sensor 1543, and a gyroscope sensor 1544.” The sensing of the environment also includes sensing the maneuvering of the vehicle);“ creates an ADAS-capable map based on the collating, the map having a location;”( [0071] “In operation S540, the device 100 may determine map reliability of the map information based on a comparison result obtained by comparing the map information stored in the vehicle 110 with the sensing information. According to an embodiment, when a difference between map information corresponding to the same region and the sensing information exceeds a predetermined reference value, a location error of the corresponding region may be evaluated to be large. Accordingly, the map reliability of the corresponding region may be determined to be low.” While not explicitly stating the sensed information is made into the map, the comparison of it with stored map data implies that it is a map.);”and transmits control signals to the vehicle to maintain an autonomous driving mode in response to the vehicle being on a roadway that is ADAS-capable based on the vehicle's present ADAS-capable map and the received ADAS-capable map.”( [0083] “In operation S620, the device 100 may determine that the map reliability is greater than the threshold value and control the vehicle 110 to maintain a current driving mode of the vehicle 110. For example, when the map reliability is greater than the threshold value, a feature or a boundary of the ambient environment 120 of the vehicle 110 on map information stored in a database may be evaluated to be relatively accurate. In this case, the vehicle 110 may autonomously search for a route using previously stored map information and may determine that there is no difficulty in driving the found route. Therefore, the device 100 may not change the driving mode of the vehicle 110 in an autonomous driving mode to a manual driving mode (or to a semi-autonomous driving mode for controlling, for example, less functions (e.g., steering, acceleration, deceleration, etc.) of the vehicle 110 as compared to the autonomous driving mode).”);
Loo et al does not teach that a map should contain a timestamp; Baik et al does teach the time stamping of maps, for determining autonomous driving ability, and gives motivation for adding such information to Loo et al’s invention. Baik teaches a device/method for updating/creating maps and determine their reliability Baik Abstract “Provided is a method, performed by a first vehicle, of providing detailed map data, the method including collecting first traveling data about a first path using at least one first sensor while the first vehicle is traveling the first path; obtaining first detailed map data corresponding to the first path based on the first traveling data about the first path; and providing the first detailed map data to at least one external device.”. Baik teaches [0273] “The server 400 may generate (1-3)th detailed map data 1922 corresponding to traveling environments respectively corresponding to the ‘daytime’ time zone and the ‘nighttime’ time zone by stitching the (1-1)th detailed map data 1912 and the (1-2)th detailed map data 1914, which are generated based on pieces of traveling data respectively obtained at different time zones, with each other”. Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Loo et al to include the time zone/time of day modeling for the maps. One would be motivated to make such a modification as taught by Baik et al in paragraph [0099] “For example, when the first vehicle 100 collected the first traveling data at a day time zone and collected the second traveling data at a night time zone, because different types of first sensors and different sensitivities of first sensors may be used according to different intensities of light, the first traveling data may be greatly different from the second traveling data. Accordingly, reliability of the first detailed map data determined based on the second traveling data collected in a traveling environment different from that for the first traveling data by the first vehicle 100 may be inaccurate.”. Thus having/aligning maps based on time of day will result in more accurate/useful maps as the quality of data from sensors varies with time of day. Thus modified Loo teaches all aspects of claim 11.
Regarding Claim 12, “The advanced driver assistance system as in claim 11, wherein the control logic further: determines based on the present sensor signals whether to maintain the ( [0081] “In operation S610, the device 100 may determine whether the determined map reliability is equal to or less than a threshold value (or, according to another embodiment, simply less than a threshold value). The threshold value according to an embodiment may be a predetermined value as a reference value for determining whether to change the driving mode of the vehicle 110. However, the threshold value may be a value that may be set by a driver of the vehicle 110 and/or may be changed according to a current state of the vehicle 110.” As the maps are created from the sensor signals this map determination is done based on the sensor signals);“ and transmits a warning to the driver if the vehicle is going to be taken out of the autonomous driving mode in response to the sensor signals not meeting a predetermined minimum.”(Loo et al“ [0123] According to an embodiment, the output unit of the vehicle 1200 may output a notification message 1210 confirming whether to change a driving mode. For example, when the driving mode of the vehicle 1200 is an autonomous driving mode in a section where map reliability is low, the vehicle 1200 may output the notification message 1210 indicating that the driving mode is changed to a manual driving mode through the output unit”);
Regarding Claim 14, “The advanced driver assistance system as in claim 11, wherein the remote server collects data from multiple vehicles to create a single ADAS-capable map.”( [0045] “According to an embodiment, the device 100 may transmit the sensing data obtained through the sensor to the external server over a network. For example, the device 100 may share the sensing data externally (i.e., to an outside) in a cloud-based crowd sourcing format.” Here the “crowd sourcing format” tells that information comes from/is shared with multiple sources (i.e. the multiple vehicles provide information on ADAS locations);
Regarding Claim 15, “The advanced driver assistance system as in claim 14, wherein the ADAS-capable map collated from multiple vehicles includes locations where at least 75% of the samples agree that ADAS is able to be run on the present segment during the present time of day.”( Loo et al [0081] “The threshold value according to an embodiment may be a predetermined value as a reference value for determining whether to change the driving mode of the vehicle 110. However, the threshold value may be a value that may be set by a driver of the vehicle 110 and/or may be changed according to a current state of the vehicle 110.” While a threshold of 75% is never explicitly mentioned such a threshold value would reasonable be with a value a driver may set a threshold to/ be a threshold depending on a state of the vehicle. Currently applicant’s spec does not disclose any specific benefit of 75% coverage compared to other values or reasoning onto why 75% in particular is beneficial, as such 75% threshold is understood to be merely a specifically set threshold among many thus Yoo et al’s “set by a driver” would anticipate it.);
Regarding Claim 16, modified Loo teaches “The advanced driver assistance system as in claim 11, wherein the controller transmits the present signals to the remote server and receives past signals from the remote 30IP-BCVS-2017-33 server”( [0040] “When the vehicle 110 according to an embodiment is the autonomous vehicle using the map information, the map information may be provided from a memory in the vehicle 110 or from outside (e.g., a server) the vehicle 110.”);” to determine whether the automated driving mode .”( [0079] “FIG. 6 is a flowchart of a method, performed by the device 100, of changing a driving mode of the vehicle 110 based on map reliability according to an embodiment.” Thus the reliability is determined comparing present sensor data (i.e. present signals) with a predetermined and/or received map. );
Regarding Claim 17, modified Loo teaches “The advanced driver assistance system as in claim 11, wherein the control logic prevents the driver from selecting ADAS when no ADAS-capable map exists.”(Loo et al [0086] However, even though the map reliability is equal to or less than the threshold value, when the current driving mode of the vehicle 110 is the manual driving mode, the device 100 may not change the driving mode. Accordingly, when the current driving mode is the manual driving mode in operation S630, the device 100 may proceed to operation S620 again to allow the vehicle 110 to maintain the current driving mode.”);
Regarding Claim 18, modified Loo teaches “The advanced driver assistance system as in claim 11, wherein the vehicle environment sensors identify debris proximate to the roadway and transmit location of the debris to the remote server.”( [0035] “An autonomous vehicle may have external information detection and processing functions to recognize an ambient environment and autonomously determine a driving route and independently drive. The autonomous vehicle must be able to autonomously navigate to its destination by maintaining a distance from an obstacle present on the route without a driver's manipulation of a steering wheel, an acceleration pedal, or a brake, and adjusting a speed and a driving direction along a shape of a road. “ Here the “obstacle” is debris.);
( [0035] “An autonomous vehicle may have external information detection and processing functions to recognize an ambient environment and autonomously determine a driving route and independently drive. The autonomous vehicle must be able to autonomously navigate to its destination by maintaining a distance from an obstacle present on the route without a driver's manipulation of a steering wheel, an acceleration pedal, or a brake, and adjusting a speed and a driving direction along a shape of a road.” Here the debri is a form of obstacles, and from [0050] “Information related to the map reliability according to an embodiment may be output through the vehicle 110 and provided to the driver. Furthermore or alternatively, the device 100 may control the driving of the vehicle 110 using the map reliability. Specifically, the device 100 may change a driving mode of the vehicle 110, adjust a driving speed of the vehicle 110, or update the map information stored in the vehicle 110 based on the map reliability.” Changing driving mode (i.e. disabling autonomous driving) occurs based on map reliability, which is affected by obstacles/debris near the vehicle.);
Regarding Claim 20, modified Loo teaches “The advanced driver assistance system as in claim 11, wherein the automated driver mode is disabled when debris is identified in the roadway and maps are updated.”( [0035] “An autonomous vehicle may have external information detection and processing functions to recognize an ambient environment and autonomously determine a driving route and independently drive. The autonomous vehicle must be able to autonomously navigate to its destination by maintaining a distance from an obstacle present on the route without a driver's manipulation of a steering wheel, an acceleration pedal, or a brake, and adjusting a speed and a driving direction along a shape of a road.” Here the debri is a form of obstacles, and from [0050] “Information related to the map reliability according to an embodiment may be output through the vehicle 110 and provided to the driver. Furthermore or alternatively, the device 100 may control the driving of the vehicle 110 using the map reliability. Specifically, the device 100 may change a driving mode of the vehicle 110, adjust a driving speed of the vehicle 110, or update the map information stored in the vehicle 110 based on the map reliability.” Changing driving mode (i.e. disabling autonomous driving) occurs based on map reliability, which is affected by obstacles/debris near the vehicle, and also the map is updated to account for the obstacle/debris);
Regarding Claim 21, Loo et al teaches “A method for maintaining an autonomous driving mode on a host vehicle comprising: setting the host vehicle in an ADAS mode;”(“ [0050] Information related to the map reliability according to an embodiment may be output through the vehicle 110 and provided to the driver. Furthermore or alternatively, the device 100 may control the driving of the vehicle 110 using the map reliability. Specifically, the device 100 may change a driving mode of the vehicle 110, adjust a driving speed of the vehicle 110, or update the map information stored in the vehicle 110 based on the map reliability.”);“ transmitting control signals to the host vehicle to maintain an autonomous driving mode;”(“ [0083] In operation S620, the device 100 may determine that the map reliability is greater than the threshold value and control the vehicle 110 to maintain a current driving mode of the vehicle 110. For example, when the map reliability is greater than the threshold value, a feature or a boundary of the ambient environment 120 of the vehicle 110 on map information stored in a database may be evaluated to be relatively accurate. In this case, the vehicle 110 may autonomously search for a route using previously stored map information and may determine that there is no difficulty in driving the found route. Therefore, the device 100 may not change the driving mode of the vehicle 110 in an autonomous driving mode to a manual driving mode (or to a semi-autonomous driving mode for controlling, for example, less functions (e.g., steering, acceleration, deceleration, etc.) of the vehicle 110 as compared to the autonomous driving mode).” Here shows that autonomous driving is maintained/occurs under normal conditions (i.e. maps are accurate/high confidence));“ receiving a map of ADAS-capable roadways from a remote server;”(Loo et al “ [0168] The communicator 1720 may be connected to an external device located outside the server 1700 to transmit and receive signals or data. The server 1700 may be connected to the external device through the communicator 1720 and transfer the signals or the data received from the external device to the processor 1710 or transmit signals or data generated by the processor 1710 to the external device. In an embodiment, the communicator 1720 may receive a request for transmission of map information relating to a predetermined region corresponding to a current location of a vehicle from the vehicle and may transmit the map information about the predetermined region to the vehicle.”);“ determining based on the ADAS-capable map whether to maintain the autonomous driving mode in a particular location and at a particular time;”( [0083] In operation S620, the device 100 may determine that the map reliability is greater than the threshold value and control the vehicle 110 to maintain a current driving mode of the vehicle 110. For example, when the map reliability is greater than the threshold value, a feature or a boundary of the ambient environment 120 of the vehicle 110 on map information stored in a database may be evaluated to be relatively accurate. In this case, the vehicle 110 may autonomously search for a route using previously stored map information and may determine that there is no difficulty in driving the found route. Therefore, the device 100 may not change the driving mode of the vehicle 110 in an autonomous driving mode to a manual driving mode (or to a semi-autonomous driving mode for controlling, for example, less functions (e.g., steering, acceleration, deceleration, etc.) of the vehicle 110 as compared to the autonomous driving mode). [0084] In operation S630, when the map reliability is equal to or less than the threshold value, the device 100 may determine whether the current driving mode of the vehicle 110 is the autonomous driving mode. The map reliability that is equal to or less than the threshold value may mean that accuracy of the map information that the vehicle 110 is using is low.“ Here is the determination for if autonomous driving should continue or not);“and disabling the autonomous driving mode indicating that ADAS will not function at a particular location and at a particular time in response to the ADAS-capable map.”( [0086] “However, even though the map reliability is equal to or less than the threshold value, when the current driving mode of the vehicle 110 is the manual driving mode, the device 100 may not change the driving mode.” Here shows that when below a threshold autonomous driving is disabled/switching to it isn’t allowed)
“Provided is a method, performed by a first vehicle, of providing detailed map data, the method including collecting first traveling data about a first path using at least one first sensor while the first vehicle is traveling the first path; obtaining first detailed map data corresponding to the first path based on the first traveling data about the first path; and providing the first detailed map data to at least one external device.”. Baik teaches [0273] “The server 400 may generate (1-3)th detailed map data 1922 corresponding to traveling environments respectively corresponding to the ‘daytime’ time zone and the ‘nighttime’ time zone by stitching the (1-1)th detailed map data 1912 and the (1-2)th detailed map data 1914, which are generated based on pieces of traveling data respectively obtained at different time zones, with each other”. Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Loo et al to include the time zone/time of day modeling for the maps. One would be motivated to make such a modification as taught by Baik et al in paragraph [0099] “For example, when the first vehicle 100 collected the first traveling data at a day time zone and collected the second traveling data at a night time zone, because different types of first sensors and different sensitivities of first sensors may be used according to different intensities of light, the first traveling data may be greatly different from the second traveling data. Accordingly, reliability of the first detailed map data determined based on the second traveling data collected in a traveling environment different from that for the first traveling data by the first vehicle 100 may be inaccurate.”. Thus having/aligning maps based on time of day will result in more accurate/useful maps as the quality of data from sensors varies with time of day. Thus modified Loo teaches all aspects of claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20200103919, “Method and Device for Operating a vehicle”, Passmann et al; CN11242638, “Navigation Technology for Autonomous and Semi-autonomous vehicles”, Weissman et al; US20190204092, “High Definition Map based Localization Optimization”, Wheeler; US10324463, “Autonomous Vehicle Operation Adjustment Based Upon Route”, Konrardy et al; US20190003839, “Method and System for Updating Maps Based on Control Feedbacks of Autonomous Driving Vehicles”, Hu et al; WO2018198547, “Electronic Control Device for Vehicle”, Horiguchi et al; US20180151066, “Vehicle Control Device, Vehicle Control Method, Information Processing Apparatus, and Traffic Information Supply System”, OBA; US20170277193, “Facilitating Vehicle Driving and Self-driving”, Frazzoli et al; US20170123434, “Autonomous Driving System”, Urano et al; US20160178381, “Method and Apparatus for Providing a Steering Reliability Map based on Driven Curvatures and Geometry Curvature”, Lynch; CN104778850, “Determining a Road Model to be updated part”, Jenkins et al.
Passmann teaches a device which determines the accuracy/how up to date a map is for autonomous navigation and then either updates or uses the map as applicable. Doesn’t 
Weissman teaches comparing of two sensor sources to determine the validity of the resulting sensor readings for autonomous navigation.
Wheeler teaches high definition ADAS maps and includes storing/using maps based on the “context” one of which is time of day (i.e. applicant’s specific time stamps) and location of the vehicle.
Konrardy et al teaches autonomous navigation method for vehicles which includes analyzing route to determine is they are autonomous capable/have high validity and warning the driver of a switch to manual and/or changing the autonomous driving mode based on the route/location data.
Hu et al teaches a system in which a map of an autonomous vehicle is updated based on the vehicle’s control commands (i.e. the “driver’s maneuvering” element of the claims).
Horiguchi et al teaches comparing of a current sensor signal with the predicted signal reading based on a previous signal (reading of BRI of past signal would include signals within a close time/same driving scenario) to determine validity for aiding in autonomous navigation.
OBA teaches determining reliability of navigation route/information based on information received from another vehicle.
Frazzoli et al teaches a system for autonomous navigation of a vehicle which includes historical information such as time of day and receiving information from other vehicles to navigate a vehicle. 

Lynch teaches a system in which the maneuvering of a vehicle is used to help determine if a route segment/road segment is proper for automatic driving.
Jenkins et al teaches a system which determines if a road map (autonomous navigation map) needs to be updated based on sensor readings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661